Title: From James Madison to Edmund Randolph, 21 May 1782
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. May 21st. 1782
Your favor of the 10th. was recd. yesterday. I suspect that I have expressed myself ambiguously with respect to Mr. Jefferson. He does not alledge ignorance of the report of the Committee, but of the title of N.Y. which is the ground on which the report places the controversy with Virga.
I have no addition to make to the European intelligence contained in my last. The answer to the request of Carlton went in the negative as I anticipated. The intelligence published at N. Y. relative to the action in the W. Indies, has converted our hopes into apprehensions. The evidence recd. of the favorable issue mentioned last week, appeared so clear & satisfactory that full credit was given to it. It is not even yet totally invalidated, but the opposite scale is fast preponderating.
The final report of our suit to Congress for an answer to the Western Cession was sent by the last post. Mr. Jones can explain every thing relative to it[.] I feel myself much disburdened by the termination of the business. If it sd. be revived here in consequen[ce] of steps taken by the Legislature, I flatter mys[e]lf it will be under circumstances less embarrassing.
We have recd. a remittance from Mr. Ross which renders it unnecessary for you to go out of the way to remit the small sum I advanced for you.
I am prevented from adding another paragraph by the want of the Cypher which Col. Bland has in his possession & is making use of.
Adieu
J. M. Jr.
The Govr. has not inclosed us any letter either from Mr. M. or the Minister of F. but a letter from him to each. Obtain a perusal if you can of that to the latte[r] & I shall hear from you &
 